Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2018

                                      No. 04-18-00227-CR

                                    Michael Casey FORAN,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 518258
                       Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
        Appellant has filed a motion for extension of time to file his brief in appeal number 04-
18-00277-CR. We DENY AS MOOT the requested extension based on our order of June 18,
2018. Pursuant to our June 18, 2018 order, and at appellant’s request, we consolidated appeal
numbers 04-18-00227-CR and 04-18-00230-CR. In the order, we noted that although the brief in
appeal number 04-18-00227-CR was due June 18, 2018, the brief in appeal number 04-18-
00230-CR was due July 9, 2018. Accordingly, as a result of the consolidation, we ordered the
brief in the consolidated matter to be filed in this court on or before July 9, 2018. Thus, per the
June 18, 2018 order, appellant’s request for an extension of time to file a brief in appeal number
04-18-00227-CR is moot. The consolidated brief in appeal numbers 04-18-00227-CR and
04-18-00230-CR is due in this court on or before July 9, 2018.

          We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court